         Case 1:15-cr-00445-PAE Document 1169 Filed 03/01/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                    15 Crim. 445 (PAE)
                       -v-
                                                                          ORDER
 MIGUEL ROMERO,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

        The Court has received the attached pro se motion for compassionate release from

defendant Miguel Romero. The Court asks Mr. Romero’s CJA trial counsel, Guy Oksenhendler,

to submit a memorandum in support of Mr. Romero’s motion, and to the extent necessary,

reappoints Mr. Oksenhendler to represent Mr. Romero for this purpose. This memorandum is

due March 22, 2021. The Government’s response is due March 29, 2021. The Court does not

invite a reply.

        SO ORDERED.


                                                        PaJA.�
                                                   __________________________________
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge
Dated: March 1, 2021
       New York, New York
Case 1:15-cr-00445-PAE Document 1169 Filed 03/01/21 Page 2 of 4
Case 1:15-cr-00445-PAE Document 1169 Filed 03/01/21 Page 3 of 4
Case 1:15-cr-00445-PAE Document 1169 Filed 03/01/21 Page 4 of 4
